


Exhibit 10.6

 

[g11313kqi001.jpg]

 

September 30, 2016

 

Mr. Scott Russell

350 Forest Street

Denver, CO  80220

 

Re:          Letter Agreement of Employment

 

Dear Scott:

 

The purpose of this letter is to formalize the terms and conditions of your
employment, and your employment relationship, with WideOpenWest Networks, LLC
(“WOW” and together with its subsidiaries, the “Company”).  Your execution of
this letter (this “Agreement”), which will be deemed effective as of the date of
this letter, will represent your acceptance of all of the terms set forth
below.  We are pleased to present this offer to you for your consideration.

 

Nature of Agreement and Relationship:  This Agreement does not represent an
employment contract for any specified term.  Your employment relationship thus
will remain “at-will,” meaning that, subject to the terms hereof, the Company
may terminate your employment without Cause (as defined below) upon 14 days’
prior notice; provided that the Company may terminate your employment at any
time for Cause without notice.  You may terminate your employment with 14 days’
prior notice.

 

Job Title and Duties:  Your job title will be Chief Marketing & Sales Officer
and you will be expected to devote all of your business time and efforts to the
performance of the duties and responsibilities normally associated with this
position, including those that will from time-to-time be assigned to you by the
Chief Executive Officer and any others within the Company to whom he may
delegate from time to time.  Notwithstanding the foregoing, you will be
permitted to serve on the boards of directors of charitable organizations and
perform charitable activities that do not interfere in any material manner with
your duties under this Agreement.

 

Salary and Bonuses:  Your annual base salary the for fiscal year 2016 shall be
$315,000 (“Base Salary”) which will be pro-rated over the remaining term of such
fiscal year and shall be subject to periodic review and adjustment in the sole
discretion of the Company.  You will be paid in accordance with the Company’s
normal payroll policies and practices, with all applicable deductions being
withheld from your paychecks.  In addition to this Base Salary, you will be
eligible for an annual performance bonus, pursuant to formulas that may be
established by the Company in its sole discretion, and communicated to you upon
their establishment.  Such formulae will be based upon a variety of factors,
including but not limited to, annual budgeted EBITDA, and the Company may also
take into consideration, in its sole discretion, achievement of budgeted
customer retention and acquisition and customer satisfaction ratings.  For
fiscal 2016, your bonus attributable to this job position will be pro-rated over
the remainder of 2016 and based on a bonus target of 40% of your Base Salary.

 

--------------------------------------------------------------------------------


 

Reimbursement of Expenses:  The Company will reimburse you for all reasonable
expenses you incur in the course of performing your duties under this Agreement
that are consistent with the Company’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, subject to the
Company’s requirements with respect to reporting and documentation of such
expenses.

 

Employee Benefits:  You will be entitled to participate in all employee benefits
plans or programs offered to executives of the Company (the “Benefits Plans”),
including insurance programs, vacation and other leave benefits, savings,
deferred compensation or retirement plans, merchandise discounts and business
expense procedures.  Plan documents setting forth terms of certain of the
Benefits Plans are available upon request.  Your execution of this Agreement
represents your acknowledgement and understanding that the plan documents
control all questions of interpretation of applicable Benefits Plans, and that
the Benefits Plans are subject to modification or termination by the Company at
any time, at its sole discretion.

 

Section 409A:  In the event that any amount due to you under this Agreement or
other arrangement with the Company is deemed to be deferred compensation
pursuant to Section 409A of the Internal Revenue Code of 1986, as amended, the
parties agree to make such amendments as are necessary to comply with the
requirements of Code Section 409A, so long as such amendments do not impose a
material financial burden on the Company.

 

Severance:  Upon your termination of employment by the Company without “Cause”
or for “Good Reason,” each as defined below, but subject to your performance of
all post-employment obligations set forth in this Agreement, you will be
entitled to receive severance pay in the amount of 1.0 times your then-current
Base Salary.  This severance, which will be subject to applicable deductions
required by law, will be paid in equal installments on the Company’s regular
payroll dates for the twelve (12) month period following your termination date. 
For purposes of this Agreement, “Cause” shall mean your (i) conviction, guilty
plea, or plea of “no contest” to any felony or other crime involving moral
turpitude, (ii) commission of any act involving dishonesty or fraud with respect
to the Company, (iii) engaging in any conduct bringing the Company (or its
officers or directors) into public disgrace or disrepute, (iv) gross negligence
or willful misconduct with respect to the Company, (v) substantial and repeated
failure to perform the duties of your position, after being given written notice
and reasonable opportunity to cure such deficiency (but only if such deficiency
is subject to cure), or (vi) any material breach of this Agreement.  For
purposes of this Agreement, “Good Reason” shall mean an assignment of duties to
you that are materially inconsistent with your title and position, or any other
action by the Company that results in a significant diminution in your title,
position, authority or responsibilities in effect as of the date of this
Agreement.

 

Confidential Information;  Intellectual Property:  You acknowledge and agree
that, as a result of your employment, you will have access to trade secrets and
other confidential or proprietary information of the Company and its customers
and vendors (“Confidential Information”).  Such information includes, but is not
limited to:  (i) customers and clients and customer or client lists, (ii)
accounting and business methods, (iii) services or products and the marketing of
such services and products, (iv) fees, costs and pricing structures, (v)
designs, (vi) analysis, (vii)

 

2

--------------------------------------------------------------------------------


 

drawings, photographs and reports, (viii) computer software, including operating
systems, applications and program listings, (ix) flow charts, manuals and
documentation, (x) databases, (xi) inventions, devices, new developments,
methods and processes, whether patentable or unpatentable and whether or not
reduced to practice, (xii) copyrightable works, (xiii) all technology and trade
secrets, and (xiv) all similar and related information in whatever form.  You
agree that you shall not disclose or use at any time, either during your
employment with the Company or thereafter, any Confidential Information, except
to the extent that such disclosure or use is directly related to the Company’s
business, or unless required to by law, or unless and to the extent that the
Confidential Information in question has become generally known to and available
for use by the public other than as a result of your acts or omissions to act. 
In addition, you further agree that any invention, design or innovation that you
conceive or devise from your use of Company time, equipment, facilities or
support services belong exclusively to the Company, and that it may not be used
for your personal benefit, the benefit of a competitor, or for the benefit of
any person or entity other than the Company.

 

Corporate Opportunities: Notwithstanding anything contained herein to the
contrary, you agree that, as a result of your employment, that you shall have a
duty and obligation to bring any “corporate opportunity” to the Company as such
duty to bring such opportunity is construed under the laws of the State of New
York.

 

Non-Solicitation; Non-Competition:  You agree that if you leave the employ of
the Company for any reason, for a period of twelve (12) months (the “No-Raid
Period”) following such separation you will not directly or indirectly solicit,
induce or attempt to influence any associate to leave the employment of the
Company, nor will you hire any such associate or assist any other person or
entity in doing so (each such activity, a “Raiding Activity”).  If you resign
your employment, or if your employment is terminated for Cause, for a period of
twelve (12) months following such separation you will not, directly or
indirectly, work for or contribute to the efforts of any business organization
that competes, or plans to compete, with the Company or its products, nor will
you call on or otherwise attempt (or assist the attempt) to solicit the business
of any customer or client of the Company with whom you had direct contact or
supervisory authority (each such activity, a “Competitive Activity”) in the
12-month period immediately preceding your separation (the “Non-Competition
Period”).  You specifically acknowledge the reasonableness of these
post-employment restrictions, and along with the Company, authorize any court of
competent jurisdiction to reform these restrictions to the minimum extent
necessary, in the event such court finds any of these restrictions to be
unreasonable.

 

Company Property:  Upon your termination of employment for any reason, you will
promptly return to the Company all Company-related documents, data and other
Company property within your possession or control.

 

Disputes:  Except as set forth in this paragraph, any dispute, claim or
difference arising out of or in relation to your employment will be settled
exclusively by binding arbitration in accordance with the rules of the Federal
Mediation and Conciliation Service (“FMCS”).  The arbitration will be held in
New York, New York unless you and the Company (each a “Party,” and jointly, the
“Parties”) mutually agree otherwise.  Nothing contained in this “Disputes”
Section will be construed to limit or preclude a Party from bringing any action
in any court of competent

 

3

--------------------------------------------------------------------------------


 

jurisdiction for injunctive or other provisional relief to compel another party
to comply with its obligations under this Agreement or any other agreement
between or among the Parties during the pendency of the arbitration
proceedings.  Each Party shall bear its own costs and fees of the arbitration,
and the fees and expenses of the arbitrator will be borne equally by the
parties; provided, however, that the arbitrator shall be empowered to require
any one or more of the Parties to bear all or any portion of fees and expenses
of the Parties and/or the fees and expenses of the arbitrator in the event that
the arbitrator determines such Party has acted in bad faith.   The arbitrator
shall have the authority to award any remedy or relief that a Court of the State
of New York could order or grant.  The decision and award of the arbitrator
shall be binding on all Parties.  Either Party to the arbitration may seek to
have the ruling of the arbitrator entered in any court having jurisdiction
thereof.  Each Party agrees that it will not file suit, motion, petition or
otherwise commence any legal action or proceeding for any matter which is
required to be submitted to arbitration as contemplated herein except in
connection with the enforcement of an award rendered by an arbitrator and except
to seek the issuance of an injunction or temporary restraining order pending a
final determination by the arbitrator.

 

Entire Agreement:  This Agreement (including those documents incorporated
herein) constitutes your entire agreement with the Company relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or arrangements with the Company.

 

Amendment.  The provisions of this Agreement may be amended or waived only with
the prior written consent of you and the Company.

 

Governing Law:  All issues and questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without giving
effect to any choice of law in conflict with law rules or provisions (whether of
the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York.

 

* * *

 

[signature pages follow]

 

4

--------------------------------------------------------------------------------


 

Sincerely:

 

WIDEOPENWEST NETWORKS, LLC

 

 

 

 

 

By:

/S/ STEVEN COCHRAN

 

Dated:

October 7, 2016

Name: Steven Cochran

 

 

Its: President and CEO

 

 

 

 

 

/s/ Scott Russell

 

Dated:

October 7, 2016

Scott Russell

 

 

 

5

--------------------------------------------------------------------------------
